Citation Nr: 1626272	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), personality disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for PTSD.  The RO in Montgomery, Alabama currently has jurisdiction over this claim.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

The Veteran testified at a February 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2011 to determine the nature and etiology of any acquired psychiatric disorder.  The VA examiner opined that while the Veteran reported a few symptoms of PTSD, he did not meet the full diagnostic criteria for PTSD.  He further stated that the reported symptoms were not causing significant impairments in functioning to warrant a diagnosis of PTSD or any other Axis I disorder.  The Board notes that the Veteran's VA treatment records contain the following diagnoses:  personality disorder not otherwise specified (NOS) in October 2012; chronic PTSD in July 2013; and adjustment disorder with mixed features, rule out PTSD, in September 2013.  The record also includes August 2012 and February 2016 letters from a private physician indicating that the Veteran had been diagnosed with chronic PTSD with depression and anxiety symptoms.  As these psychiatric disorders were all diagnosed subsequent to the February 2011 VA examination, a new VA examination is warranted to assess the nature and etiology of these diagnoses.

The record indicates that the Veteran was evaluated in August 2012 for PTSD by a private clinician, J.J..  On remand, the RO should request a release from the Veteran and attempt to obtain any relevant records from this facility.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request the appropriate releases to obtain all private medical treatment records pertaining to his psychiatric disorders.  The Veteran has specifically referenced receiving a diagnosis of chronic PTSD from a Dr. J.J.. 

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and his representative and give him an opportunity to submit such information. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.

For each identified psychiatric disorder, to include PTSD, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

The VA examiner should reconcile the opinion with all other evidence of record, including:

(a)  An October 2012 VA treatment record with a diagnosis of personality disorder NOS;

(b) A July 2013 VA treatment record with a diagnosis of chronic PTSD; 

(c) A September 2013 VA treatment record with a diagnosis of adjustment disorder with mixed features, rule out PTSD; and,

(d)  August 2012 and February 2016 letters from a private physician indicating a diagnosis of chronic PTSD with depression and anxiety symptoms.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.	When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


